United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2973
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of North Dakota.
Mary Marcella Roberts,                   *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 16, 2012
                                 Filed: March 20, 2012
                                  ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Mary Roberts pleaded guilty to conspiring to possess with intent to distribute,
and conspiring to distribute, in excess of 500 grams of a methamphetamine mixture,
in violation of 21 U.S.C. §§ 841(a)(1), 846. In a written plea agreement, Roberts
waived her right to appeal the district court’s judgment except for any sentence
imposed above the court-determined Sentencing Guidelines range. She also waived
her right to challenge the judgment in a post-conviction proceeding except for claims
of ineffective assistance of counsel. At the change-of-plea hearing, the district court1


      1
       The Honorable Ralph R. Erickson, Chief Judge of the United States District
Court for the District of North Dakota.
questioned Roberts about her mental and physical well-being and about the
medications that she was taking. She assured the court that she was willing and able
to move forward, and also that she understood and voluntarily entered into the plea
agreement and its appeal waiver. The court found that Roberts understood the
proceedings and could assist in her defense, and later sentenced her to 228 months in
prison and 10 years of supervised release. This appeal followed, in which appointed
counsel has moved to withdraw under Anders v. California, 386 U.S. 738 (1967),
indicating in her brief that Roberts wishes to raise a challenge that her sentence is
greater than necessary. In a pro se supplemental brief and other filings, Roberts
argues that she pleaded guilty because her counsel led her to believe she would get
a lower sentence than she did, she received ineffective assistance of counsel in other
ways, and she was upset during the court proceedings.

       We will enforce the appeal waiver. The plea hearing transcript shows that
Roberts entered into the plea agreement and its appeal waiver knowingly and
voluntarily; and the appeal waiver applies, because Roberts was not sentenced above
the Guidelines range. Further, the arguments raised in the Anders brief and in the pro
se supplemental brief fall within the scope of the waiver, and no miscarriage of justice
will result from enforcing it. See United States v. Andis, 333 F.3d 886, 889-92 (8th
Cir. 2003) (en banc).2

     Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues outside the scope of the waiver.
Accordingly, we grant counsel’s motion to withdraw, and we dismiss this appeal.
                      _____________________________




      2
       The appeal waiver allows Roberts, if she wishes, to raise ineffective-assistance
claims in post-judgment proceedings.

                                          -2-